                                                EXHIBIT A, Page 1 of 8
Case 3:20-cv-00225-JMK Document 1-1 Filed 09/09/20 Page 1 of 8
                                                EXHIBIT A, Page 2 of 8
Case 3:20-cv-00225-JMK Document 1-1 Filed 09/09/20 Page 2 of 8
                                                EXHIBIT A, Page 3 of 8
Case 3:20-cv-00225-JMK Document 1-1 Filed 09/09/20 Page 3 of 8
                                                EXHIBIT A, Page 4 of 8
Case 3:20-cv-00225-JMK Document 1-1 Filed 09/09/20 Page 4 of 8
                                                EXHIBIT A, Page 5 of 8
Case 3:20-cv-00225-JMK Document 1-1 Filed 09/09/20 Page 5 of 8
                                                EXHIBIT A, Page 6 of 8
Case 3:20-cv-00225-JMK Document 1-1 Filed 09/09/20 Page 6 of 8
                                                EXHIBIT A, Page 7 of 8
Case 3:20-cv-00225-JMK Document 1-1 Filed 09/09/20 Page 7 of 8
                                                EXHIBIT A, Page 8 of 8
Case 3:20-cv-00225-JMK Document 1-1 Filed 09/09/20 Page 8 of 8
